                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Newport News Division

GAVIN GRIMM,

     Plaintiff,

v.                                                 Case No. 4:15-cv-54

GLOUCESTER COUNTY SCHOOL
BOARD,

     Defendant.

                         BRIEF IN SUPPORT OF MOTION TO STAY

         One of the major issues in this case is whether, “[b]y singling [Plaintiff] out and forcing

him into separate single-stall facilities because he is transgender,” the defendant Gloucester

County School Board’s (“School Board’s”) “policy ‘excluded [Plaintiff] from participation in,’

‘denied [Plaintiff] the benefits of,’ and ‘subjected [Plaintiff] to discrimination’ at school ‘on the

basis of sex,’ in violation of Title IX. 20 U.S.C. § 1681(a).” Plaintiff’s Memorandum of Law in

Support of Motion for Summary Judgment (ECF No. 185) at 32. See also, e.g., Brief in Support

of Gloucester County School Board’s Motion for Summary Judgment (ECF No. 196) at 12-30.

Similarly, this Court has held that the Equal Protection Clause protects Grimm from

impermissible sex stereotypes just like Title IX does. ECF Doc. 148 at 27. The United States

Supreme Court is currently set to decide these issues.

         The United States Supreme Court on April 22, 2019, granted a petition for a writ of

certiorari to review the Sixth Circuit Court of Appeals’ decision in Equal Employment

Opportunity Commission v. R.G. & G.R. Harris Funeral Homes, 884 F.3d 560 (6th Cir. 2018).

The writ of certiorari is “limited to the following question:         Whether Title VII prohibits

discrimination against transgender people based on (1) their status as transgender or (2) sex
stereotyping under Price Waterhouse v. Hopkins, 490 U.S. 228 (1989).” See Order List, April

22, 2019, at page 2 (https://www.supremecourt.gov/orders/courtorders/042219zor_9olb.pdf). As

such, the Supreme Court’s decision will almost certainly impact this case directly.

       Title VII and Title IX contain similar language, and “Title VII forbids actions taken on

the basis of sex that ‘discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment.’” Clark County School District v. Breeden, 532 U.S.

268, 270 (2001), quoting 42 U.S.C. § 2000e-2(a)(1). It is widely recognized that Title VII and

Title IX should be construed in pari materia and that Title VII precedents are relevant to

construction of Title IX. See, e.g., G.G. ex rel. Grimm v. Gloucester County School Board, 822

F.3d 709, 718 (4th Cir. 2016) (“We look to case law interpreting Title VII of the Civil Rights Act

of 1964 for guidance in evaluating a claim brought under Title IX.”), vacated and remanded on

other grounds, 137 S.Ct. 1239 (2017); Jennings v. University of North Carolina, 482 F.3d 686,

695 (4th Cir. 2007), and cases cited.      Indeed, this Court held that “allegations of gender

stereotyping are cognizable Title VII sex discrimination claims and, by extension, cognizable

Title IX sex discrimination claims.” ECF Doc. 148 at 20.

       Given the near identity of the issues in this case under Title IX, to the issues which the

Supreme Court granted certiorari to decide in Harris Funeral Homes under Title VII, the

Supreme Court’s decision in Harris Funeral Homes is very likely to control resolution of the

question whether Title IX’s prohibition of discrimination “on the basis of sex” includes

“discrimination” based on transgender status or gender identity, in this case. Therefore, this case

should be stayed in the interest of judicial economy and assuring that it will be decided in

accordance with controlling law. Cf., e.g., Hickey v. Baxter, No. 87-2028, 1987 WL 39020, at *1

(4th Cir. Nov. 19, 1987) (“Appellant Kevin Hickey appeals an order of the district court staying




                                                2
proceedings pending Supreme Court resolution of relevant issues in Thompson v. Thompson, 798

F.2d 1547 (9th Cir. 1986), cert. granted, --- U.S. ----, 107 S.Ct. 946, 93 L.Ed.2d 996 (1987)….

We find that the district court acted within its discretion in staying proceedings while awaiting

guidance from the Supreme Court in a case that could decide relevant issues. Accordingly, we

affirm the order below.”).

        Grimm’s claim under the Equal Protection Clause will similarly be influenced by the

Supreme Court’s decision in Harris Funeral Homes. In its May 22, 2018 ruling denying the

School Board’s Motion to Dismiss, this Court concluded that discrimination against transgender

individuals is subject to heightened scrutiny under the Equal Protection Clause “for at least two

reasons.” ECF D oc . 148 at 25. “First, transgender individuals constitute at least a quasi-

suspect class.” Id. “Second, intermediate scrutiny is also warranted because” discrimination

against transgender individuals “relies on sex stereotypes” and thus amounts to “a

sex-based classification.” Id. at 26. Thus, the Supreme Court’s decision in Harris Funeral

Home concerning discrimination on the basis of transgender status and/or sex stereotyping will

likely inform the Equal Protection analysis, which further requires a stay of this matter.

        Neither party will be prejudiced by staying the proceedings. This Court has already

continued the trial date. Moreover, Grimm seeks only a declaratory judgment, nominal damages,

fees, and a permanent injunction requiring the School Board to update his transcript to match the

male gender marker on his birth certificate. The interests of all parties and the Court in assuring

this case will be correctly decided outweigh any possible prejudice to any party resulting from a

stay.

        Counsel for the School Board have conferred with Plaintiff’s counsel, and Plaintiff

opposes this Motion.




                                                 3
       WHEREFORE, defendant Gloucester County School Board respectfully requests that this

Court grant its Motion and stay further proceedings and reserve judgment on the parties’ Motions

for Summary Judgment pending the Harris Funeral Homes decision. 1

                                                    GLOUCESTER COUNTY SCHOOL
                                                    BOARD

                                                    By Counsel


 /s/
David P. Corrigan (VSB No. 26341)
Jeremy D. Capps (VSB No. 43909)
Attorneys for Gloucester County School Board
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
dcorrigan@hccw.com
jcapps@hccw.com




1
  Supplemental briefing on the Motions for Summary Judgment will likely be required to address
the Supreme Court’s final decision in Harris Funeral Homes.


                                               4
                                  CERTIFICATE

       I hereby certify that on the 24th day of May, 2019, I filed a copy of the foregoing
document with the Clerk of the Court using the CM/ECF system, which will automatically send
a Notice of Electronic Filing to all counsel of record.


                                          /s/
                                          David P. Corrigan (VSB No. 26341)
                                          Jeremy D. Capps (VSB No. 43909)
                                          Attorneys for Gloucester County School Board
                                          Harman, Claytor, Corrigan & Wellman
                                          P.O. Box 70280
                                          Richmond, Virginia 23255
                                          804-747-5200 - Phone
                                          804-747-6085 - Fax
                                          dcorrigan@hccw.com
                                          jcapps@hccw.com




                                            5
